Title: Samuel Knox to Thomas Jefferson, 30 November 1818
From: Knox, Samuel
To: Jefferson, Thomas


          
            Sir
            Baltre College
Novr 30th 1818.
          
          A gentleman of this city, and friend of mine, in passing, some time since, thro’ Virginia, and Near to your Seat, Informed me that he fell in with your Nephew Mr Carr, who kindly enquir’d after me—And also Inform’d him that he had Recently heard you expressing a wish, that if I was not otherwise engag’d, some place Suited to me, might be found in your intended University. Owing chiefly to that casual circumstance, as Related to me, to me, and the idea also, that I shall soon be disengag’d I have presum’d on the Liberty of writing to you on that Subject.
          Ever since the popular ferment, previous to your Presidential Election, I have been the victim of Party Persecution. At an Annual Meeting of the general Assembly of the church to which I Belong, at Winchester in Virginia, in the month of May preceding your Election, I happen’d to be a Delegate from the Presbytery of Baltimore. In the Course of that Session it was Render’d manifest to several members from Pennsylvania—And from Virginia, of the same principles with myself, that thro’ the Influence of Jedadiah Morse, Near to Boston—and a few other influential men, then at the Assembly—it’s Sitting there, that year—Connected with some matters, then under discussion, was intended to prejudice the Southern Members, who Attended, against your Election. This, I Set myself Against with all the energies in my power And for which, however humble or limited the sphere of that power, or any personal Influence I possess’d, I was not soon to be forgiven.
          On the same Acct a hostile spirit was taken up Against me by the Trustees of Fredericktown Academy, at that time Under my Direction. The Messrs Potts—And other highly Fedl Gentlemen of that place Remov’d their Sons And plac’d them at Princeton college—Assigning as their Motive that they had been improperly Instructed by me. To counteract a procedure so groundless and malignant—I was forc’d to Send on an Address to the Faculty of Princeton college, Requesting, in the most earnest manner, an examination of the Youth from Fredericktown—And the favour of a certificate of the manner in which  They had acquitted themselves on that Examination, on being admitted to their college. The Result was very flattering to me—I Receiv’d a certificate, which the circumstances mentioned Induc’d me to publish, “that no Youths had ever Entered that college, who Done more credit to themselves, or to their Instructor.”
          That, however, and the Desire of being disconnected from such Patrons of public Education—and parents who could so treat the Instructor of their Sons, Soon afterwards Induced me to Resign the charge of that Institution, at which I had previously a greater Number of students from the different counties in Maryland—and some from the adjacent counties in Virginia than was at that time, in the State college at Annapolis, tho’ Endow’d with an Annuity of Seventeen Hundred pounds—And Conducted by a Faculty of considerable Reputation as to literary Acquirements.
          After some disappointments, I was Induc’d to Settle in this City. Several friends Had Influenc’d me to Believe that I would Here Breathe, in an Atmosphere, more Congenial with my principles and habits of thinking, than that which I had last experienc’d. At that time, a Number of the Respectable citizens of this place Had obtain’d from the Legislature of Maryland a charter for a college, on liberal principles; but without any Endowment, but such as might be Rais’d by a Lottery; or Voluntary Donations. The first Principal of this New Establishment was a Mr James Priestley—Now, I Believe, of Cumberland college, State of Tennesee. He Relinquish’d Baltre college on Acct of a Difference with it’s Trustees, Respecting the quantum of his Emolument. The College was Suspended for some time—And afterwards Resum’d Under my Direction. The tide of Party-Spirit, however, still Ran high against me—Not a Fedl Gentleman would put a Son under my tuition. The college of St Mary, in this place, was much more Congenial with their principles—And the Jesuitical Spirit of which, I had first the Honour of developing to the public.
          At present, tho’ Baltre College, without funds or Endowment, Still maintains an Existence—And tho’ many Youths of Considerable promise of Usefulness to their country Have here finish’d their Course of Education—And tho’ a few Patrons also particularly William Pinkney Esqre Late Envoy to Russia, still afford Us all their Countenance; Yet, the Institution is unable to Support itself, Against such discouragement, in any proper Consistency with it’s designation as a College.
          Indeed I Regret much, Having it to Say, that the Gentlemen of Any Influence, in this place, from whom I had Reason to expect most—Have Never Been liberal as to the patronage of public Education. Several of them think it, on a liberal scale, an Obstruction to Mercantile Success. Previous to the late war when those principles, for a time, Had the Ascendency in this State, Which I had, without Regard to persons or parties, always Considered, as most salutary to civil and Religious Liberty; I hoped to Obtain some Aid to our college from the Genl Assembly of the State—But the application was in Vain—The State Treasury, it was Said, could afford Nothing to colleges. Indeed, Several of the Fedl Gentlemen, then at Annapolis, frankly told me that Nothing would be Done for public Education, while that Party, to which I had attach’d myself, was in Power.
          Since that time, a Sectarian Spirit, still more Injurious to Liberal Education, has Arisen in Baltimore. The Catholics have their favourite Seminary. The Episcopalians theirs’—And the Methodists, the most Numerous of any, at last Session of Assembly, obtain’d a charter, for their Ashbury college, for which they Manifest their Usual Zeal and Exertion.
          In addition to all these obstructions to the Success of Baltre College, I was so Unhappy as to have a serious Difference with one of our Trustees, a Revd Gentleman of this city, on Account of Some Discipline to which his Son was Subjected at college. His Conduct to me, was most malignant and Unwarrantable, Tho’ a countryman of my Own, Himself too a persecuted man, Yet Neither the Sacred Investiture he Bore, Nor Any other motive that ought to Have Influenc’d his professional Example and character, Restrain’d him from a conduct toward me and my professional Standing and Interest, as unjust, and as malevolent, as Any Individual ever Resorted to, or adopted against another.
          I could not Justify myself in intruding on your attention, an Occurrence so disagreeable, Only that I have heard that man vainly Boast of the Interest he had in your Esteem—as also in that of Mr & Mrs Madison—And Judging from other circumstances in his conduct to me, equally as improbable, Did not know but the Breath of his malignity might, on some Occasion, such as this, Extend itself even to You
          A Consciousness of Integrity; And also an Open and impartial And Unanimous Decision of the matter at Issue, between us, by the Board of Trustees, in my favour, Have fully Convinc’d the Public, where it was known, of the ground of that Revd Gentleman’s Malignity—And that he Injur’d himself more by it, than he Did the Victim whom he so wantonly and perseveringly Sought to Overwhelm.
          Having thus, I fear disagreeably, Introduc’d myself—The only apology I can make for it is, That I Deem’d it necessary for your Information, in Judging Correctly of the following Overture, which I now take the Liberty, very Respectfully, to Submit.
          Having Observ’d in our public papers, that you Are particularly and Zealously Engag’d in founding an University in your Vicinity for the State of Virginia—And Judging that you will, consequently, Have to Employ a Variety of Professors or Instructors, to Supply the Different Departments in that Institution, I have thought that it might be possible that I would Succeed in Obtaining, thro’ You, Some place in it, Suited to My qualifications; And where my Services Might find also a more extensive Sphere of Usefulness, than Under existing Circumstances, my present Situation affords.
           Being a Widower—And my children, four Daughters, all Respectably and comfortably Settled in the world—And more independent, in that respect, than their father, my Views, I beg leave to Assure you, are not so much turn’d to Emolument—As to a sincere Desire of being more generally Useful to Society.
          At the University of Glasgow, where I finishd my course of Education—and there obtain’d the highest Degree Conferr’d on a Student, I pass’d thro’ a course of Genl Science and Literature—But as well there, as in my professional practice since, Have been most conversant with the ‘Literæ humaniores,’ or classical Learning. In that Department, I think I could still Render essential Service to Any Seminary founded on an  extensive Scale of Usefulness—And tho’ Principal of a college, where I now Reside, would have now Reside, would have no objection to Serve as a member of any faculty, in a University, in Any Department I thought myself qualified to fill with credit And Usefulness. Though considerably Advanc’d in Life, I Bless God I continue to enjoy good Health, And a capacity for Industry And exertion—And the smallest Greek print I meet with, I can yet Read without Spectacles—Notwithstanding all this, However, I fear I shall Stand Condemn’d, as to Age—by the garrulous egotism of this Letter, if on no other Account.
          In every Establishment, Such as that which I Suppose You Now contemplate, much Depends on the talents, Zeal And Industry of the Faculty employ’d. Without these combin’d—It cannot Succeed. Without these, however liberally  endowed c It cannot be lastingly Useful. The greatest Characters for Scientific and literary attainment, Seldom make the best Instructors—And yet without Such characters, at least as part of the Faculty, No University Could be Reputable.
          Much Depends, also, on proper Accommodations. I have Seen Some few of the best colleges And Academies in Europe—And Several also in this country—But I have Seen none as well Calculated for preserving good Order and Discipline As I think they might be. When the Building and Accommodations of that in which I now Instruct, was in a state of preparation, I endeavour’d, to Have them adapted to my Views—But Owing to some of the Obstructions, already mention’d, I found that a Building Committee, or even An Architect or carpenter, was Consider’d,  by a Majority of our Board of Trustees, as knowing better what was adapted to these purposes than the Instructor of long Experience.
          I Have now Submitted to you, with no little Reluctance, such circumstantial Information as I deem’d Necessary, for your being in possession of, Respecting any Individual, who should Aspire to the Honour of your countenance as a candidate for any Department in that laudable Establishment And Undertaking in which you Are Engag’d.
          
            That it may please Divine Providence to Spare your Useful Life, to See its’ Advantages Realised by Society, is the Sincere prayer of your greatly Respectful And most Obedt Hble Servt
            Saml Knox
          
        